           Case 1:21-cv-00005-MMB Document 34           Filed 05/21/21   Page 1 of 2




                                         May 21, 2021

VIA ELECTRONIC FILING

The Honorable M. Miller Baker, Judge
U.S. Court of International Trade
One Federal Plaza
New York, NY 10278-0001

          Re:      AM/NS Calvert LLC v. United States, Court No. 21-0005

Dear Judge Baker:

      On behalf of AM/NS Calvert LLC, Plaintiff in the above-captioned action, we hereby

respond to the letter filed on behalf of United States Steel Corporation (“U.S. Steel’”) on

May 20, 2021. See ECF No. 33. The events of the last 24 plus hours demonstrate that

U.S. Steel’s interest in protecting the proprietary status of its information is insufficient to

qualify it for intervenor status. Through the diligence of counsel for U.S. Steel and the

Court’s staff, Defendant’s error was swiftly corrected. It is unclear how granting U.S.

Steel status as a defendant-intervenor would have altered the events.

      Moreover, U.S. Steel’s collateral interest in protecting the confidentiality of its own

business proprietary information does not create a “legally protectable” interest in the

subject matter of the case, i.e., whether the Commerce Department lawfully denied

Plaintiff’s exclusion requests. See Pl.’s Opp’n Proposed Def-Interv’s Mot. Interv., Feb. 26,

2021 (ECF No. 21) at 1-4 (“Pl.’s Opp’n”). Regardless of the now-corrected error, U.S. Steel

continues to have no “defense that shares with the main action a common question of law
           Case 1:21-cv-00005-MMB Document 34        Filed 05/21/21   Page 2 of 2

The Honorable M. Miller Baker, Judge
May 21, 2021
Page 2


or fact” since this action is against the government and seeks no relief against U.S. Steel.

Id. at 11-12. The Court therefore should not grant U.S. Steel’s motion to intervene as of

right, or to permissively intervene based on the now-corrected procedural error by

Defendant.

                                       Respectfully submitted,


                                       /s/ R. Alan Luberda
                                       PAUL C. ROSENTHAL
                                       R. ALAN LUBERDA
                                       JOSHUA R. MOREY
                                       JULIA A. KUELZOW
                                       KELLEY DRYE & WARREN LLP
                                       3050 K Street, N.W., Suite 400
                                       Washington, D.C. 20007
                                       (202) 342-8400

                                       Counsel to AM/NS Calvert LLC

Dated: May 21, 2021




KELLEY DRYE & WARREN LLP                                                                  2
